DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The claim limitation “a power coupling module” is expressed as “power coupling element 220” in the specification, for example, paragraphs 27 and 31.

Drawings
The drawings are objected to because box 220 in Figure 1 is described as “power coupling element 220” in the specification.  Applicant should correct the drawing or the specification to reflect the claimed terminology.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sosinov et al. (US 9,592,742).
Re claims 1, 16 and 17, the reference discloses an electric power supply 177 having, inter alia, an energy store module 200, a power coupling module 220 connected with the energy store module to transfer energy from the energy store module to an EV, a power communication module 280 communicated with the EV, a motorized cart having the energy store module and connected to a control module 280 the communication module to process info so that the electric power supply accomplishes the autonomous movement to maintain a predetermined distance.  See col 4, line 63 to col 5, line 16.  However it does not disclose the energy store module transfers energy to a power tool.  It does however discloses the transfer of power is via connectors/plugs (col 7, lines 3-11).  Having different types of interchangeable connectors/plugs to recharge different types of loads (i.e. EV batteries, power tool batteries and/or portable device batteries) would allow the flexibility to an owner to have just one “universal charger” to charge many of his diverse devices.  It would have been obvious to have 
Re claim 2, the power supply communication module configured to communicate with different claimed environment (see cols 7 and 8).
Re claims 3 and 4, the reference does not specifically disclose the distance to be a specific claimed value.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have programmed the distance values to be the claimed values since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Re claim 5, the communication module uses GPS to calculate distances etc (col 11, lines 15-26).
Re claim 6, the reference does not disclose an extra power supply.  However having an extra power supply would allow the flexibility of replacing a defected power supply without taking the power tools “offline.”  It would have been obvious to have carried an extra or replacement power supply in order to ensure the user can continue use the tools.
Re claims 7, 8 and 18, it is inherent feature that the power tools having cords and the cord length is dictated by the power tool cord length.
Re claims 13-15 and 20, the reference does not specific disclose the dimensions of the power supply and the capacities of the pack.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any .

Allowable Subject Matter
Claims 9-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087